03/31/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0398


                                      DA 20-0398
                                   _________________

BRADLEY BARTHEL,

            Plaintiff and Appellant,

      v.
                                                                  ORDER
BARRETTS MINERALS INC., and JAMES
DELOSRIOS,

            Defendants and Appellees.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Luke Berger, Luke Berger, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 31 2021